EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ameya Purohit on 06/06/2022.
The application has been amended as follows: 
(Currently Amended) A method for manufacturing a heat dissipation device, comprising:
stamping a non-composite plate not including a welding material to form a first plate having a plurality of angled grooves, wherein each angled groove extends continuously between opposite longitudinal edges of the first plate and each angled groove is inclined with reference to the longitudinal edges;
depositing powder in the plurality of angled grooves of the first plate;
sintering the powder to obtain a capillary structure;
contacting the first plate to a second plate; and
welding the first plate and the second plate together.
(Original) The method according to claim 1, further comprising providing a welding flux on the second plate before contacting the first plate to the second plate.
(Original) The method according to claim 1, further comprising introducing a coolant in the plurality of angled grooves after welding the first plate and the second plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726